Walworth, Circuit Judge,
charged the jury that if they were satisfied the prisoner was in the perfect possession of his mental faculties, he was guilty of murder, although he had no express malice against the children; that if he intended to destroy himself, and drowned the children to prevent their coming to want, or to relieve his wife from the burden of supporting them, the law implied malice from the illegality of the act. Every willful and intentional taking the life of a human being, without a justifiable cause, is murder, if done with deliberation and not in the heat of passion, and legal malice is always implied in such cases.
That the important question in this case was, whether the prisoner was under the influence of mental derangement at the time the act was done. If such was the case, he was not guilty of any crime whatever. But if he was in the perfect possession of his senses, it was murder. That this was a question of fact which belonged to the jury exclusively to decide; that every person was presumed to be sane until the contrary appeared; that there were several circumstances in this case from which an inference might be drawn that the prisoner had not his perfect mind. And the court referred to the time, place and manner of the act and the particular circumstances attending it, as some of the strongest evidences in the case to show a deprivation of reason.
The jury retired, and after being out about thirty minutes, returned a verdict of guilty against the prisoner.
The circuit judge, however, doubting the sanity of the prisoner, reported the case to the governor, who commuted the punishment.